DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .’

Election/Restrictions
Applicant’s election without traverse of Species A, readable on claims 1-19, in the reply filed on 10/10/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the proximal gasket" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,939,814 (hereinafter ‘814). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of ‘814 teach all of the structure and process steps of the claims 1-19 of the current applications with only minor differences in claim wording.  Claims 1-19 of the present application have been mapped to claims 1-18 of ‘814 below:
In regard to claim 1, ‘814 discloses a method (Claim 1, Line 1) comprising: 
advancing a device over a distal portion of a colonoscope, the distal portion of the colonoscope being positioned outside a body of a subject, wherein an opposing proximal portion of the colonoscope is positioned within the subject through at least one of an anus or a stoma of the subject, wherein a body of the device has a longitudinal axis, an inner surface, an outer surface, a proximal end, and an opposed distal end, wherein the body defines a central bore surrounding the longitudinal axis, wherein the central bore has a diameter (Claim 1, Lines 2-16), wherein the device further comprises: 
at least one gasket coupled to the body of the device, wherein each gasket of the at least one gasket defines a central bore, wherein the central bore of each gasket of the at least one gasket has a diameter that is less than the diameter of the central bore of the body of the device, wherein the device is advanced over the distal portion of the colonoscope such that portions of the colonoscope pass through the central bores of each gasket of the at least one gasket and the body and a distal end of the colonoscope protrudes from the distal end of the body, wherein the at least one gasket forms a fluid-tight seal with an outer surface of the colonoscope (Claim 1, Lines 17-28, 34-41); and 
a sealing element coupled to the proximal end of the body of the device and extending radially outwardly beyond the outer surface of the body of the device (Claim 1, Lines 29-33);
further advancing the device over the colonoscope in a proximal direction toward the subject such that the sealing element of the device forms a fluid-tight seal with the at least one of the anus or the stoma of the subject (Claim 1, Lines 42-49); 
moving the device away from the subject in a distal direction to break the seal between the sealing element and the at least one of the anus or the stoma of the subject to allow immediate air release from the subject (Claim 1, Lines 50-54); and 
moving the device in a proximal direction to again engage the subject and form a fluid-tight seal between the sealing element and the at least one of the anus or the stoma of the subject (Claim 1, Lines 55-58), 
wherein the entire body of the device remains outside the body of the subject (Claim 1, Lines 59-60).

In regard to claim 2, ‘814 teaches wherein the at least one gasket comprises a distal gasket coupled to the distal end of the body (Claim 1, Lines 17-22).

In regard to claim 3, ‘814 teaches wherein the proximal gasket and the sealing element comprise a unitary structure (Claim 2, Lines 1-2).

In regard to claim 4, ‘814 teaches wherein the body is substantially tubular (Claim 3, Lines 1-2).

In regard to claim 5, ‘814 teaches wherein the body has a longitudinal length ranging from about 4 cm to about 15 cm (Claim 4, Lines 1-2).

In regard to claim 6, ‘814 teaches wherein at least a portion of the outer surface of the body is scored or grooved (Claim 5, Lines 1-2).

In regard to claim 7, ‘814 teaches wherein the sealing element has an outer diameter that decreases moving in a proximal direction (Claim 6, Lines 1-3).

In regard to claim 8, ‘814 teaches wherein the sealing element has an outer surface with a convex curvature (Claim 7, Lines 1-2).

In regard to claim 9, ‘814 teaches wherein at least a portion of an underside of the sealing element is inwardly tapered in a distal direction (Claim 8, Lines 1-3).

In regard to claim 10, ‘814 teaches wherein the sealing element has a longitudinal length of at least 5 mm (Claim 9, Lines 1-3).

In regard to claim 11, ‘814 teaches wherein the sealing element has a maximum outer diameter ranging from about 2 cm to about 6 cm (Claim 10, Lines 1-3). 

In regard to claim 12, ‘814 teaches wherein the central bore of the body has a diameter ranging from about 12 mm to about 18 mm (Claim 11, Lines 1-3).

In regard to claim 13, ‘814 teaches wherein the central bore of each gasket of the at least one gasket has a diameter ranging from about 8 mm to about 14 mm (Claim 12, Lines 1-3).

In regard to claim 14, ‘814 teaches wherein the at least one gasket comprises a pliable material (Claim 13, Lines 1-3).

In regard to claim 15, ‘814 teaches further comprising at least one spine extending along the longitudinal axis of the body and configured to provide structural support to the body (Claim 14, Lines 1-3).

In regard to claim 16, ‘814 teaches further comprising a proximal gasket coupled to the proximal end of the body (Claim 1, Lines 23-28).

In regard to claim 17, ‘814 teaches further comprising at least one internal gasket coupled to the inner surface of the body between the distal and proximal gaskets, wherein the at least one internal gasket is configured to restrict air flow within the device (Claim 16, Lines 1-5).

In regard to claim 18, ‘814 teaches wherein the method is performed during a colonoscopy procedure, wherein the proximal portion of the colonoscope is positioned within the subject through the anus of the subject, wherein the fluid-tight seal is formed between the sealing element and the anus of the subject (Claim 17, Lines 1-6).

In regard to claim 19, ‘814 teaches wherein the method is performed during a colostomy or ileostomy evaluation, wherein the proximal portion of the colonoscope is positioned within the subject through the stoma of the subject, and wherein the fluid-tight seal is formed between the sealing element and the stoma of the subject (Claim 18, Lines 1-6).

Conclusion
US20100298775          US20050038335          US20050197531          US20080097292          US20090124862          US20090131751          US20140128677          US20150351617          US20150112129          US20030229296          US20050159644          US20050261553          US20090203995          US20140107692          US20160353980          US20090171268          US20100268162          US20100280489          US20080033244          US20070213661          US20080172010          US20130116559          US20140018625          US20140336574          US20180326165          US20200037857          US20030233025          US20180049626          US20110105850          US20050059992          US20060271095          US20130225925          US20170065155          US20170224198          US20180263469          US20030083546          US20070135679          US20090062614          US20090062837          US20100063358          US20100069716          US20100185056          US20100331625     
US10463236        US8177755          US5941815          US9232947          US4117847          US6149581          US4776845          US8216159          US3871358          US5779624          US6315714          US4538594          US4957486          US8419695          US10080481          US6503192          US7537562 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        October 17, 2022